DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims require an ultraviolet light source be connected to the lower end of a heat sink, which is connected on the other end to a power box and driving light source.  Such a configuration would require that the ultraviolet light source be based on a photoluminescence excited by the driving light source (disclosed as an LED or COB).  
The factors considered when determining if the enablement requirement is met include: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In this case the claims have a similar breadth as the disclosure.  The nature of the invention relates to germicidal UV light sources.  One of ordinary skill in the art would know how to make and use a variety of germicidal UV light sources, including LEDs, discharge lamps, excimer lamps, and lasers.  The document ‘History of UV Lamps, Types, and Their Applications’ (Ahmad et al.) is attached which provides an overview of the types of UV light sources that are known in the art.
The state of the prior art also includes UV-C emitting fluorescent materials that can be coated on lamps.  However, these require either free electrons (within a plasma source for example) or a VUV excitation wavelength that is not achieved by LEDs.  The paper ‘UV C Luminescence of a modified zirconium silicate framework upon cathode ray and VUV excitation’ (Gerdes et al.) is attached which provides some basic description of the known UV-C luminescent materials.
The state of the prior art does not disclose a germicidal UV light source based on photoluminescence driven by an LED/COB light source.  The disclosure offers no guidance whatsoever on how the UV light source is formed or operates.  The UV light 
Relevant Prior Art
The following prior arts are considered relevant to the application: US 2020/0282098 discloses a UV light source with heat sink similar to the claimed heat sink and further discloses use with titanium dioxide as a photocatalyst; CN 20983255 (the ‘255 patent) discloses a light fixture with a power box, bracket, heat sink, and frame connected as claimed; US 2021/0170061 (Kim et al.) disclose nanoscale titanium dioxide catalyst gauze for use with a UV germicidal device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881